Fish, P. J.
As the answer to the writ of certiorari did not even indicate upon what charge the accused was tried in the municipal court, or what (if any) disposition was there made of the case, and no steps were taken to have the answer perfected, the judge of the superior court, in overruling the petition for certiorari, committed no error of which the petitioner could justly complain. Stoner v. Magins, 116 Ga. 797, and cit.

Judgment affirmed.


All the Justices concur.

Certiorari. Before Judge Felton. Bibb superior court. February 25, 1904.
M. B. Freeman, by J. L. Anderson, for plaintiff in error.
Minter Wimberly, contra.